Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Brandy Lashay Cooks, Appellant                       Appeal from the 202nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No. 12F-488-
No. 06-12-00149-CR        v.                         202). Opinion delivered by Justice Carter,
                                                     Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                         participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to provide that
Cooks pled not guilty, that Cooks was convicted by a jury, and that the jury assessed
punishment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Brandy Lashay Cooks, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JUNE 5, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk